DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard Wissing on 7 April 2021.
The application has been amended as follows: 
CANCEL Claims 1-6
Claim 7, line 5, Delete “to align an object” Replace with --in an object to align the object--
Reasons for Allowance
Claims 7-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 7, 16, and 28, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein the guide member is configured to engage the guide hole to 
While Corman and Koga, alone or in combination teach an electrical connector and Therrien discloses a die set, the combination of Corman, Koga, and Therrien would not teach or suggest wherein the guide member is configured to engage the guide hole to align the electrical connector with the die set when crimping and wherein the plurality of indentors are aligned to engage the one or more grooves on the outer surface of the second arm when crimping. Specifically, the guide hole of Koga is not for a guide member but to serve as a guide for a conductor inserted into the connector. Further, the indentors of Therrien deform the conductor therefore would not engage the one or more grooves of Corman.
Further, newly cited Metcalf (U.S. 2,229,758) discloses an electrical connector including one or more grooves (Fig. 2, #25) and at least one indentor (Fig. 3, #24) to engage one or more grooves on an object when crimping.  However, the Metcalf does not disclose a guide member to engage a guide hole in the connected to align the connector with the die set when crimping.  Newly cited Kalmer et al. (U.S. 2,983,898) discloses a first die (Fig. 14) with ridges (98).  However, the ridges of Kalmer form indentations in the connector after crimping and do not engage grooves on the connector.  Newly cited Wiebe (U.S. 4,982,594) discloses a locator (Fig. 3) for a connector which fits into a guide hole of the connector.  However, the locator is not part of the first die as it is not part of the forming operation.  Further, Wiebe does not disclose at least one indentor.  Newly cited Besler et al. (U.S. 6,232,555) discloses the general form of a connector but is silent to the dies.  Newly cited Legrady et al., (U.S. 7,591,666) discloses the general form of a connector (Fig. 2) but does not disclose the claimed limitations of the die set. Newly cited Cryctko (U.S. 3,940,838) discloses a guide member (Fig. 1, #36, 37) to engage a guide hole in the connector, but does not disclose at least one indentor to engage one or more grooves on an object when crimping.
While the references cited above disclose individual parts of the claimed invention, the combination of the cited prior art would not result in the claimed invention without use of impermissible hindsight and therefore, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799